Citation Nr: 0632714	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel












INTRODUCTION

The veteran served on active military duty from September 
1955 to August 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era. 

2.  There is a current diagnosis of diabetes mellitus, non-
type II.

3.  Diabetes mellitus was not diagnosed during service or 
within one year of service discharge. 

4.  Diabetes mellitus is not related to active military 
service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for diabetes mellitus, type II, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to post-
remand readjudication of the veteran's claim, an April 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter notified the 
veteran of effective dates and the assignment of disability 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, diabetes mellitus may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for, among other 
diseases, diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 
3.309.  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  "[S]ervice in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307(a)(6)(iii). 

The evidence of record indicates that the veteran had service 
in Vietnam during the Vietnam era.  The veteran is thus 
eligible for presumptive service connection for diabetes 
mellitus, type II.  The issue here is whether the currently 
diagnosed diabetes mellitus is type II or non-type II.

Private medical records from September 1996 indicate the 
veteran was hospitalized in critical condition with a 
diagnosis of acute diabetic ketoacidosis and acute 
pancreatitis.  It was noted that the veteran had no prior 
history of diabetes.  October 1996 private records indicated 
the veteran was seen for acute diabetic ketoacidosis.  In 
another October 1996 private medical record the impression 
was diabetes mellitus, type II.  The physician stated that a 
C-peptide test should be conducted to see if the veteran was 
making adequate insulin.  

A July 1997 private medical record assessed insulin-dependent 
diabetes mellitus.  A December 1997 private record assessed 
diabetes.  Another December 1997 record indicated the 
veteran's C-peptide level was less than 0.1.  January 1998, 
April 1998, and November 1998 private medical records 
assessed insulin-dependent diabetes mellitus.  A December 
1998 private record assessed diabetes.  

A February 1999 private medical record diagnosed diabetes 
mellitus.  A March 1999 private record indicated the veteran 
presented with chest pain.  The assessments included "wonder 
about diabetic gastropuresis."  Another March 1999 private 
record indicated diabetes mellitus.  A May 1999 private 
medical record assessed non-insulin-dependent diabetes 
mellitus.  A June 1999 private record assessed diabetes 
mellitus, type II.  A September 1999 private record assessed 
insulin-dependent diabetes, presumably secondary to severe 
pancreatitis.  An October 1999 private medical record noted 
type II diabetes.  In November 1999, a private examiner 
assessed diabetes, late onset, type I.  

A March 2002 letter from a private treatment provider 
indicated that when he first began treating the veteran in 
May 2000, the veteran was under treatment for type I 
diabetes.  An April 2002 report of telephone contact 
indicated that one of the veteran's private physicians stated 
that the veteran had type I diabetes mellitus.  

In an April 2002 letter, the veteran stated that the 
physicians could not give a reason for his initial 
development of the diabetes, but had opined that perhaps it 
had been a virus or other unknown factor.  The veteran stated 
that he was discharged from the initial hospitalization with 
insulin treatment.  

An April 2002 VA opinion was requested regarding whether the 
veteran had diabetes mellitus type I or type II.  The VA 
examiner indicated that he was unable to provide the opinion.  
The VA examiner stated that although

the odds of the veteran developing type I 
diabetes at age 66 are low, his 
presentation in ketoacidosis is most 
unusual for type II diabetes and is much 
more commonly seen in type I diabetes.  
The fact that the veteran had evidence of 
pancreatitis may mean that the veteran 
had an infection or other toxic insult 
that attacked the insulin-secreting 
pancreatic beta cells, resulting in an 
absolute insulin deficiency, resulting in 
a form of "secondary diabetes," namely 
"diabetes caused by pancreatic 
disease[.]"

The examiner stated that type I and secondary diabetes have 
low circulating insulin levels, rather than high endogenous 
insulin levels seen in type II diabetes.  The examiner noted 
that it was important to obtain the October 1996 C-peptide 
test result or any other C-peptide test result in order to 
determine whether the proper diagnosis was type I or type II 
diabetes. 

A May 2002 private medical record indicated a history of 
insulin-dependent diabetes mellitus.

In May 2006, a VA opinion was obtained.  The examiner noted 
that the original October 1996 diagnosis was diabetes 
mellitus, type II, but found that the diagnosis was doubtful 
because the physician had ordered a C-peptide test to see if 
the veteran was making adequate insulin.  The examiner 
indicated that he could make an informed opinion regarding 
the type of diabetes mellitus because the file contained the 
December 1997 C-peptide test result of less than 0.1 ng/ml.  
The examiner opined, after a review of the record, that the 
veteran did not have type II diabetes mellitus, but had 
secondary diabetes mellitus caused by the destruction of 
insulin-secreting pancreatic beta cells, which likely 
occurred over a short period of time in September 1996.  The 
examiner noted that the undetectable C-peptide level only 15 
months after the onset of diabetes mellitus was significant 
because it was thus very unlikely that the diabetes was type 
II.  The examiner diagnosed diabetes mellitus, non-type II.

The preponderance of the evidence, therefore, is against 
presumptive service connection.  The current diagnosis is 
diabetes mellitus, non-type II, which is not eligible for 
presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, presumptive service connection is not warranted.

Notwithstanding the foregoing, a veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  In order to establish service connection 
for a claimed disorder, the following must be shown:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In addition, diabetes mellitus may be 
presumed to have been incurred during service if it first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are negative for 
diabetes mellitus.  As noted above, the evidence of record 
demonstrates that diabetes mellitus has been diagnosed since 
September 1996.  Most recently, in May 2006, the veteran's 
disability was clarified as non-type II diabetes mellitus.

The Board finds that the evidence of record does not support 
direct service connection for non-type II diabetes mellitus.  
There is a diagnosis of a current disability.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  But diabetes mellitus was not 
diagnosed within one year of service discharge.  38 C.F.R. 
§§ 3.307, 3.309.  In addition, diabetes mellitus was not 
diagnosed during service.  Hickson v. West, 12 Vet. App. 247, 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Moreover, the 
evidence of record does not indicate that diabetes mellitus 
is otherwise related to service.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Diabetes mellitus was 
first diagnosed in September 1996, almost twenty years after 
service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Furthermore, upon a 
review of the medical evidence of record, the May 2006 VA 
examiner opined that the onset of the veteran's diabetes 
mellitus was September 1996.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Accordingly, direct service connection for 
diabetes mellitus is not warranted.

Because the evidence of record shows that the veteran has 
non-type II diabetes mellitus, because there is no evidence 
of diabetes mellitus in service or within one year subsequent 
to service, and because the medical evidence of record does 
not relate the current diagnosis of non-type II diabetes 
mellitus to the veteran's service or to any incident therein, 
the preponderance of the evidence is against the veteran's 
claim, and the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


